107 F.3d 11
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard J. BAUER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-3542.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1997.

Before:  BOGGS, BATCHELDER, and DAUGHTREY, Circuit Judges.

ORDER

1
Richard J. Bauer, a federal prisoner proceeding pro se, appeals a district court order denying his motion to vacate, set aside, or correct his sentence filed under 28 U.S.C. § 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bauer was convicted in 1985 of bank robbery and armed bank robbery;  he was sentenced to ten years in prison.  A panel of this court affirmed his conviction in an unpublished order filed on September 21, 1987.


3
In his motion to vacate, Bauer argued that the federal government lacked jurisdiction to prosecute and convict him of an offense committed within the jurisdictional borders of a state.  In an order filed and entered on April 3, 1996, the district court denied Bauer's § 2255 motion, citing case law upholding Congress's power to enact and enforce criminal laws within the sphere of the Commerce Clause.  On appeal, Bauer continues to argue the merits of his ground for relief.


4
Upon review, we affirm the district court's order for the reasons stated by the district court.  The denial of a § 2255 motion is reviewed de novo.  Gall v. United States, 21 F.3d 107, 109 (6th Cir.1994).  To warrant relief under § 2255 because of constitutional error, the record must reflect an error of constitutional magnitude which had a substantial and injurious effect or influence on the proceedings.  Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993).  The record in this case does not meet this standard.


5
Accordingly, the district court's order, entered on April 3, 1996, is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.